DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/12/2022, with respect to the rejection(s) of claim(s) 6 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Denise under 35 U.S.C. 103, since Denise states that the controller may control the dispenser to dispense the recommended quantity of content (e.g., water) by monitoring an amount or volume of content dispensed by the dispenser and stopping the dispenser from dispensing content when the monitored amount or volume of content reaches the recommended/estimated quantity of content (Col. 30, lines 28-33) and the operation of the system may be controlled based on the measured weight (Col. 7, lines 5-6); and to use the scale to do the monitoring of the amount would be obvious to one having ordinary skill in the art. Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8, 11, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (US Patent No. 8,109,301)
Re: Claim 6, Denise discloses the claimed invention including a refrigerator with a water and ice dispenser configured to dispense product comprising at least one of water and/or ice, comprises:
a camera (100, 102) associated with the dispenser adapted to capture a picture of a container placed adjacent to the water and ice dispenser to receive said product (Col. 22, lines 41-44, camera for capture picture of container);
a volume estimator adapted to utilize uses a microprocessor (560) associated with the camera or a cloud-based application associated with the camera to determine an estimated volume of the container by analyzing the picture (Col. 8, lines 55-61, controller includes a processor, Col. 29, lines 51-59, processor for estimating volume), wherein the microprocessor or the cloud-based application is adapted to convert the estimated volume to an estimated product weight based on the estimated volume and density information associated with said product dispensed from said water and ice dispenser (Col. 26, lines 10-50, based on volume of container, the microprocessor estimates the container can hold a certain weight of fluid, 8oz, 16, oz, 24 oz etc); and
a weight sensor associated with the dispenser configured to measure an actual product weight of said product dispensed from said water and ice dispenser (Col. 7, lines 1-7, measures actual weight of product dispensed); except for expressly stating that a filling operation of the container is terminated based on a comparison between the actual product weight and the estimated product weight. However, Denise does teach the controller controlling the dispenser to dispense the recommended quantity of content (e.g., water) by monitoring an amount or volume of content dispensed by the dispenser and stopping the dispenser from dispensing content when the monitored amount or volume of content reaches the recommended quantity of content (Col. 30, lines 28-33), and that the operation of the system may be controlled based on the measured weight (Col. 7, lines 5-6).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to use the scale as taught by Denise to terminate the dispensing operation after a comparison between estimated weight and actual weight, since Denise includes a device with all the necessary structure to accomplish this function and already states that the dispenser concludes dispensing after a certain weight of fluid has been dispensed and to implement a controller to initiate an active comparison using the scale already within the device of Denise would be one of routine skill in the art.
Re: Claim 8, Denise discloses the claimed invention including the volume estimator uses known volume equations to determine the estimated volume of the container (Col. 28, lines 38-43, and volume equations based on image acquired information).
Re: Claim 11, Denise discloses the claimed invention including a refrigerator appliance comprising:
a dispenser (200) adapted to dispense product into a container placed adjacent to the dispenser (Fig. 2);
a camera positioned proximate the dispenser and configured to capture an image of said container (Col. 22, lines 41-44, camera for capture picture of container; Col. 29, lines 41-50);
a weight sensor adapted to measure an actual product weight of product dispensed in said container (Col. 7, lines 1-7, measures actual weight of product dispensed); and
a microprocessor adapted to determine an estimated volume of said container based on the image, wherein the microprocessor further comprises logic to convert the estimated volume to an estimated product weight (Col. 8, lines 55-61, controller includes a processor, Col. 29, lines 51-59, processor for estimating volume), except for expressly stating that a filling operation of the container is terminated based on a comparison between the actual product weight and the estimated product weight. However, Denise does teach the controller controlling the dispenser to dispense the recommended quantity of content (e.g., water) by monitoring an amount or volume of content dispensed by the dispenser and stopping the dispenser from dispensing content when the monitored amount or volume of content reaches the recommended quantity of content (Col. 30, lines 28-33), and that the operation of the system may be controlled based on the measured weight (Col. 7, lines 5-6).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to use the scale as taught by Denise to terminate the dispensing operation after a comparison between estimated weight and actual weight, since Denise includes a device with all the necessary structure to accomplish this function and already states that the dispenser concludes dispensing after a certain weight of fluid has been dispensed and to implement a controller to initiate an active comparison using the scale already within the device of Denise would be one of routine skill in the art.
Re: Claim 13, Denise discloses the claimed invention including the microprocessor is associated with the camera (Col. 7, lines 8-21, processor using images).
Re: Claim 14, Denise discloses the claimed invention including the weight sensor is adapted to receive the container thereon (Col. 6, lines container placed on sensor).
Re: Claim 17, Denise discloses the claimed invention including the weight sensor is adapted to subtract a weight of the container to thereby derive the actual product weight (Col. 7, lines 1-7, weight of container subtracted).
Claim 7, 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (US Patent No. 8,109,301), and further in view of Jung et al. (US Patent No. 10,858,235).
Re: Claim 7, 9, and 10, Denise discloses the claimed invention except for specifying point readings, specifying the volume equations used, and a compensation factor. However, Jung discloses a volume estimator including logic to determine volume by using a numerical method that identifies points (S100) on the container to determine the shape of the container and/or a wall thickness (S200-500) of the container (Fig. 9-11, Col. 2, lines 52-55, point detection); the known volume equations include a cylindrical and frusto-conical-shaped container (Col. 12, lines 35-42, cylinder and frustum calculations); and including a compensation factor (S500) applied to the estimated volume of the container to prevent overfilling of the container (Fig. 11, Col. 12, lines 43-57, compensation factor to fill to the correct height of container)
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include point identification of the container as taught by Jung, since such a modification allows the device to pull information from the image at critical points for more accurately calculating the size of the cup while also compensating for lens distortion for ensuring an accurate reading, while ascertaining the diameter of the container for cylinder volume computing. 
Re: Claim 15, Denise discloses the claimed invention including the device ending the flow of fluid at the end of a dispensing operation except for expressly disclosing the features of the dispensers such as a shut off valve to do so. However, Jung discloses a fill shut off valve (61) operatively connected to the sensor and configured to terminate the dispensing operation when the actual product attains the estimated product (Col. 9, lines 62-67, valve shuts off after supply quantity matches its estimated amount).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include a shut off valve as taught by Denise, since such a modification is an art recognized way of closing a flow path in a fluid system and implementing a shut off valve into the device of Denise would be well within the skill of a user in the art.
Re: Claim 16, the rejection of claims 10, 11, and 15 above cover the limitations recited in this claim such that Denise (modified device of claim 11, is capable of performing a weight comparison as recited above) in view of Jung discloses a modified device with the microprocessor further comprises logic to apply a compensation factor to the estimated product amount to thereby derive an adjusted estimated product amount (Jung: Fig. 11, Col. 12, lines 43-57, compensation factor to fill to the correct height of container), and wherein the fill shut off valve is configured to terminate the dispensing operation when the actual product amount attains the adjusted estimated product amount (Col. 9, lines 62-67, valve shuts off after supply quantity matches its estimated amount).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (US Patent No. 8,109,301), and further in view of Candido De Lima Junior et al. (US Patent No. 11,117,794 herein after Candido).
Re: Claim 12, Denise discloses the claimed invention except for cloud based application for volume estimation However, Candido discloses cloud-based application (50, 108) for volume estimation associated with camera and a weight sensor associated with the dispenser (Col. 17, lines 23-31, cloud-based application for pour control);
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include cloud-based application as taught by Candido, since states in column 16, lines 40-43 that such a modification offers infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing system, thus freeing up weight and space at the dispensing site.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo, Chase, Ashrafzadeh, and Enander are cited disclosing automatic dispensing systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754